WOLLMAN, Justice.
After being arrested on May 31, 1975, on a charge of driving while intoxicated in violation of SDCL 32-23-1, an arrest that appellant concedes was validly made upon probable cause, appellant refused to submit to a chemical test after being advised fully by the arresting officer of his rights under the implied consent statute. Upon receiving notice of intention to revoke driver’s license from the Department of Public Safety, appellant requested a hearing. He later appealed to the circuit court from the hearing officer’s order revoking his driver’s license.
In this appeal from the circuit court’s judgment affirming the decision of the hearing officer, appellant raises in identical language four of the six constitutional arguments raised by appellant in # 11908, Boggs v. State Department of Public Safety, S.D., 261 N.W.2d 412, decided this day. As we did with the claims in the Boggs case, we hold that appellant’s claims of error are without merit.
The judgment appealed from is affirmed.
All the Justices concur.